DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 3,346,011) 
In regards to claim 1, Ikeda teaches A busbar module including: a case (23) configured to be attached to a battery assembly (B) including a plurality of single 5cells (batteries A); a busbar (16,16’) supported by the case (23) and configured to be electrically connected to an electrode (2a, 2b) of each of the plurality of single cells (A) of the battery assembly (B); and a plurality of electric wires (22) configured to be routed in the case (23), wherein the case (23) is provided with a plurality of electric wire routing grooves (26 (1)-(6)) 10configured to accommodate and route the plurality of electric wires (22), the plurality of electric wire routing grooves intersecting with and being connected to one another (via trunk receiver (25)); wherein at least a part of the plurality of electric wires (22) is configured to be bent at a connection portion ((bending corners that connects the branches (26) to the trunk receiver (25)) of the plurality of electric wire routing grooves (26) at which the plurality of electric wire routing grooves are connected to one another (figure 6).

Ikeda does not explicitly teach the connection portion is provided with: a guide taper provided inside a bent portion of the at least a part of the plurality of electric wires, the guide taper being configured to guide the at least a part of the plurality of electric wires; and a wire 

Ikeda teaches a guide taper (28) provided inside a bent portion (27) of the at least a part of the plurality of electric wires (22), the guide taper (28) being configured to guide the at least a part of the plurality of electric wires (22); and a wire locking portion (30) configured to lock the at least a part of the plurality of electric wires (22) at a side of the bent portion (absorbing portion (27)) of the at least a part of the plurality of electric wires (22).  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the bent portion where the branches of Ikeda intersect with the trunk receiver as taught by Ikeda at the bend of the absorbing portion in such a way that the wire, lines- smoothly follow the bending of the bent portion (column 7 lines 45-48).

In regards to claim 2, Ikeda teaches the busbar module as modified in to claim 1, wherein the wire locking portion (30) includes a first wire locking portion and a second wire locking portion (see figure 8A, there are two wire locking portions (30)) configured to lock the at least a part of the plurality of electric wires (22) at both sides of the bent portion (27) of the at least a part of the plurality of electric wires (22), respectively.  

claim 3, Ikeda teaches the busbar module as modified to claim 1, further including a cover (lid (45)) configured to be attached to the case (23), wherein the cover is configured to cover the electric wire routing grooves (figure 7).  

30 In regards to claim 4, Ikeda teaches the busbar module as modified in claim 1, wherein the connection portion (bending corners that connects the branches (26) to the trunk receiver (25)) is provided with a guide rib (31) configured to regulate a routing direction of the at least a part of the plurality of electric wires (22) and to guide the at least a part of the plurality of electric wires (22) to a predetermined routing route.

In regards to claim 5, Ikeda teaches the busbar module as modified in claim 1, the busbar module according to claim 1, wherein the plurality of electric wire routing grooves (26) include: a first electric wire routing groove (26-1) portion and a second electric wire routing groove portion (26-2) provided in parallel with each other and extending from a first end to a second end of the case in a longitudinal direction of the case (from left to right, figure 6); and a plurality of electric wire passing portions (intersections of (25)) each connecting the first electric wire routing groove portion (26-1) and the second electric wire routing groove portion (26-2) with each other, wherein the first electric wire routing groove portion (26-1) is provided with an electric wire take-out portion (36) in a middle of the case (23) in the longitudinal direction, the electric wire take-out portion (36) being configured such that the plurality of electric wires (22) are drawn out from the electric wire take-out portion (36) in a second direction (starting with the first groove (37) on the far left to the last groove (37) ion the far right, figure 6) oriented 

In regards to claim 6, Ikeda teaches the busbar module according to claim 5 further including 25an electric wire holding cover (42) configured to be attached to the electric wire take-out portion (36), wherein the electric wire holding cover (42) is configured to, when the electric wire holding cover (42) is attached to the electric wire take-out portion (36), hold the at least a part of the plurality electric wires (22) and to form an electric wire lead-out mouth opening (36 and 46 being combined) toward the second 30end of the case (in the middle of the case… which is in the direction of the second end of the case), the electric wire lead-out mouth being configured such that the at least a part of the plurality of electric wires (22) is drawn out from the electric wire lead-out mouth (figure 7).  

claim 7, Ikeda teaches the busbar module according to claim 6,20 wherein the electric wire holding cover includes a guide portion (46) configured to guide the at least a part of the plurality of electric wires (22) drawn into the electric wire take-out portion (36) from a side of the first end of the case toward the electric wire lead-out mouth (36 and 46 being combined) in the second direction (from left to right in the grooves (37)).
Response to Arguments
Applicant's arguments filed November 20, 2021 have been fully considered but they are not persuasive. The applicant argues:
The applicant respectfully submits that the purposes to provide the alleged guide tapers 28 of Ikeda are completely opposite to the purposes for which Applicant provides the exemplary guide tapers 37. (page 6)
The alleged locking portion 30 of Ikeda merely protrudes inside the wiring groove for the electric wires 22…. Thus, Ikeda’s wire stoppers 30 is not configured to lock the electric wires 22.
The examiner respectfully traverses the above arguments.

In regards to argument 1), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In regards to claim 1, the applicant claims “the guide taper being configured to guide the at least a part of the plurality of electric wires.” Ikeda’s tapers 37 is capable of guiding the electrical wires through the channels (figure 8B).



In conclusion, the examiner concludes that Ikeda does teach a guide taper and a wire locking portion configured to lock. The 35 U.S.C. 103 rejection is prope.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	Communication


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847   

/William H. Mayo III/Primary Examiner, Art Unit 2847